Citation Nr: 1234880	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  10-12 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's sister


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from February 28, 1980 to May 1980.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011, the Veteran appeared before the undersigned Veteran's Law Judge and gave testimony in support of his claim.  A complete transcript is of record.  


FINDINGS OF FACT

1.  The Veteran's right knee disability clearly and unmistakably existed prior to the Veteran's entrance into active duty service.  

2.  The evidence clearly and unmistakably shows that there was no increase in the underlying severity of the Veteran's right knee disability beyond the natural progression of the pathology during his period of active service. 


CONCLUSIONS OF LAW

1.  The presumption of soundness as to a right knee disability has been rebutted.  38 U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3- 03 (July 16, 2003).  

2.  A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in January 2009.  Moreover, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the April 2009 RO rating decision currently on appeal. The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters. 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.  

In this case, the timely VCAA notice letter sent in January 2009 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2) , which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, and VA reports, have been obtained.  The Veteran has been afforded a VA examination to evaluate the nature and etiology of the right knee disability in this appeal; the pertinent April 2009 VA examination report is of record.  The Board finds that the VA examination report of record contains competent medical opinion and discussion informed by the medical history together with interview and inspection of the Veteran. The VA examination report of record provides probative medical evidence adequately addressing the issue decided below.  The Board notes that the Veteran has requested to be re-examined by VA.  However, as noted the Board finds that the April 2009 VA examination is adequate and there is no basis for re-examination of the Veteran. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal. 

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, arthritis, will be presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In the absence of presumption, to establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  As a pre-existing left knee disability was noted on examination for entrance into service in January 1980, the presumption of soundness at entrance into service does not apply.  See id. 

A pre-existing injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service. 3 8 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.' Id. at (b)(1). 

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability: 

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

On the other hand, if a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.' 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096. 

The Veteran alleges that he had a pre-existing right knee which was aggravated during his military service.  He states that his right knee disorder had been permanently aggravated by his military service.  After service, the Veteran has testified that he has had continued right knee problems to the present.  

The Board notes that the Veteran's service treatment records indicate that at enlistment in February 1980 he noted having a right knee medial and lateral meniscectomy and the scars were documented.  The report shows a right knee medial and lateral meniscectomy was performed in August 1979.  A follow up report in March 1980 shows that surgery was performed in August 1979, with normal range of motion, normal gait and no instability.  X-rays showed slight irregularities of the right knee.  In March 1980 the Veteran complained of pain on the lateral side of the right knee and strained right ligaments was diagnosed.  In May 1980, he was found physically qualified for separation from active duty.  

After service, VA outpatient records dated from 1998 to 2009 were obtained.  In December 2006, the Veteran was seen as a new patient after a 170 pound woman sat on his right knee and he reported that he now had right knee pain.  The finding was trauma of the right knee.  He noted in March 2009 that he had right knee pain of recent onset.  He underwent a right knee total replacement in March 2009.  

The Veteran was examined by VA in April 2009.  The claims file was reviewed.  The examiner documented the inservice complaints and findings.  It was noted that the date the problem started was in 1979 playing basketball and that right knee surgery was conducted prior to service.  The Veteran contended that he hurt the right knee running and climbing exercising in service.  The examiner noted that there was no documentation of treatment for the right knee within in 12 months of service.  The Veteran denied injury to the right knee after service.  He reported being seen in 1885 for right knee complaints. The Veteran was examined.  The diagnosis was, degenerative joint disease of the right knee with total knee replacement.  The examiner opined that degenerative joint disease of the right knee was not caused by service.  It was noted that arthritis was present prior to service since the enlistment history showed mentioned he was told he had arthritis of the right knee and the March 1989 X-ray showed right knee irregularity.  It was stated that later need for knee replacement due to degenerative joint disease was not due to service.  It was also stated that degenerative joint disease of the right knee is less likely as not permanently aggravated beyond the natural progression of the disease by service.  It was noted that there was no documentation of a chronic worsening of the right knee condition within 12 months of leaving service.  

The Board finds that clear and unmistakable evidence demonstrates that the Veteran's right knee disability pre-existed service.  The evidence shows that, upon induction, the Veteran reported a history of symptoms and surgery.  Those reported findings have been noted by a VA examiner to be clear and unmistakable evidence that the Veteran suffered from a preexisting right knee disability prior to service.  The Board also notes that, the Veteran has repeatedly indicated that he had a pre-service injury, treatment and surgery.  Accordingly, the Board finds that the presumption of soundness is sufficiently rebutted. 

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

The Board finds that the April 2009 VA examiner's opinion, indicating that the Veteran's current right knee disability preexisted service and did not undergo aggravation or a permanent worsening therein, is the most probative and persuasive evidence of record pertaining to the etiology of the Veteran's right knee disorder.  In placing great weight on this opinion, the Board considers it significant that the opinion was based on a thorough and detailed examination of the Veteran and his claims folder.  Moreover, that opinion was undertaken directly to address the issue on appeal and was supported by a detailed rationale, which took into account pertinent evidence of record including the Veteran's symptoms reported during induction examination, the service treatment records, and the course of the Veteran's condition in service and post service.  Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the physician's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The Board also finds it significant that there is no contrary competent medical opinion of record.  

The Board recognizes that the Veteran has provided competent lay testimony of symptoms and treatment for his right knee disorder since service, and that evidence shows current treatment for a right knee disorder.  Nevertheless, the Board finds it significant nothing in the Veteran's post-service treatment records indicates, that his current condition was aggravated beyond its normal progression during active duty. Further, the lay evidence and post-service treatment records are not inconsistent with the April 2009 VA opinion, which indicates that the Veteran's preexisting disability had not been permanently aggravated in service and was supported by a thorough review of the clinical evidence of record.  Temporary increases in disability are not aggravation, which requires a permanent increase in disability.  Where increase in disability during service is not shown, the presumption of aggravation does not attach.  38 C.F.R. § 3.306 (2011). 

Based on the foregoing, the Board finds that the weight of the evidence of record shows clearly and unmistakably that the Veteran's right knee disability preexisted service.  Furthermore, the evidence shows that the pre-existing disability was not permanently worsened, or aggravated, in service, and that the weight of the evidence is against a finding that a relationship exists between that disability and his active service. 

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, there is no competent evidence establishing a medical nexus between military service and any aggravation of the Veteran's right knee disability, and no evidence demonstrating that this preexisting condition underwent any increase in severity during his period of active service.  The evidence of record, particularly the April 2009 VA medical opinion, weighs against such a finding.  Thus, the Board finds that service connection for a right knee disability is not warranted. 

The Board has considered the Veteran's assertions that his right knee disability is related to active service.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a), 3.159(a) (2010); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  While some symptoms of the disorder may be reported by a layperson, the diagnosis requires medical training.  The Veteran does not have the medical expertise to diagnose himself, nor does he have the medical expertise to provide an opinion regarding its etiology.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board acknowledges the Veteran's assertions that his pre-existing right knee disability was aggravated by service.  Certainly, he can attest to factual matters of which he had first-hand knowledge, such as subjective complaints of pain, and his testimony in that regard is entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, even though a lay person is generally competent to describe experiencing a continuity of symptomatology since service, that lay person is not necessarily competent to link the continuous symptomatology to a specific current condition or aggravation of that current condition.  See generally Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In this instance, therefore, the Veteran as a layperson, may be competent to report his history of symptoms and his current complaints, but he has not been shown to be capable of making medical conclusions, especially as to such as determining the nature and etiology of the underlying disabilities responsible for his ongoing knee problems, to include a determination as to whether or not such underlying disabilities were permanently worsened during service.  As such, the Board does not find the Veteran competent as to his representations as to a permanent aggravation of his disability or onset of a new disability in service and the Board ascribes far more weight to the conclusions of the April 2009 medical professional who concluded that the Veteran's pre-existing right knee disability was not aggravated by service and that his current right knee disability was not otherwise caused or aggravated by his military service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise). 

Moreover, the mere manifestation of symptoms such as pain with use, does not demonstrate that the underlying right knee disability underwent a permanent increase in severity in service.  See generally Townsend v. Derwinski, 1 Vet. App. 408.  The underlying disorder, as opposed to the symptoms, must be shown to have worsened in order to find aggravation.  To the extent that the Veteran's representations of increased pain in service represent an worsening in service, the Board has acknowledged as such above; nevertheless, the April 2009 VA physician's opinion shows clearly and unmistakably that the Veteran's current right knee problems are not the result of any aggravation of his preexisting disability during service.

Further as to continuity of symptomatology, the Board notes that the Veteran's contentions are not credible.  It is noted that he reported in March 2009 that he had right knee pain of recent onset, and during his VA examination in April 2009 he stated that he had no previous injury; however he was treated for a right knee injury in December 2006.  These contradicting statements lessen his credibility.  

In sum, clear and unmistakable evidence demonstrates that the Veteran's right knee disorder disability preexisted service.  The evidence shows that the pre-existing right knee disorder was not aggravated during service, and is otherwise unrelated to his active service or to any incident therein.  As the evidence is against the appellant's claim for service connection, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for a right knee disorder is denied. 




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


